FILED
                            NOT FOR PUBLICATION                             APR 30 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CHAYO BRIGGS, a Male individual;                 No. 13-55615
ABRAHAM VEGA MORENO,
                                                 D.C. No. 5:12-cv-01286-PSG-
               Plaintiffs - Appellants,          FFM

  v.
                                                 MEMORANDUM*
DEUTSCHE BANK NATIONAL TRUST
COMPANY, a National Banking
Association as Trustee for Morgan Stanley
ABS Capital Inc, Home Equity Trust
2005-HE7, Erroneously Sued As Deutsche
Bank National Trust Company; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Central District of California
                    Philip S. Gutierrez, District Judge, Presiding

                             Submitted April 22, 2015**

Before:        GOODWIN, BYBEE, and CHRISTEN, Circuit Judges.

       Chayo Briggs and Abraham Vega Moreno appeal pro se from the district

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s judgments in their action alleging violations of state and federal law in

connection with a non-judicial foreclosure. We have jurisdiction under 28 U.S.C.

§ 1291. We review for an abuse of discretion the district court’s dismissal for

failure to comply with its local rules. Ghazali v. Moran, 46 F.3d 52, 53 (9th Cir.

1995) (per curiam). We affirm.

      The district court did not abuse its discretion in dismissing plaintiffs’ claims

against defendants Deutsche Bank National Trust Co., JP Morgan Chase Bank,

N.A., Mortgage Electronic Registration Systems, Inc., and WMC Mortgage

Corporation because plaintiffs failed to oppose these defendants’ motions to

dismiss. See C.D. Cal. R. 7-9 (requiring the filing of an opposition or statement of

non-opposition to a motion to dismiss); C.D. Cal. R. 7-12 (providing that the

failure to file any required document may be deemed consent to the granting or

denial of the motion); Ghazali, 46 F.3d at 53-54 (setting forth factors to be

considered before dismissing an action for failure to follow the local rules,

affirming dismissal for failure to file opposition to motion to dismiss, and noting

that pro se litigants are bound by the rules of procedure).

      We reject defendant WMC Mortgage Corporation’s argument that this court

lacks appellate jurisdiction over plaintiffs’ appeal. See Fed. R. App. P. 4(b)(2) (“A

notice of appeal filed after the court announces a decision, sentence, or order–but


                                           2                                    13-55615
before the entry of the judgment or order–is treated as filed on the date of and after

the entry.”)

      Defendants Deutsche Bank National Trust Co., JP Morgan Chase Bank,

N.A., and Mortgage Electronic Registration Systems, Inc.’s Motion to Take

Judicial Notice, filed on December 17, 2013, is granted.

      AFFIRMED.




                                           3                                    13-55615